Citation Nr: 0329433	
Decision Date: 10/28/03    Archive Date: 11/05/03

DOCKET NO.  00-10 107	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

Entitlement to service connection for amputation of the right 
little toe.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A.D. Jackson, Counsel




INTRODUCTION

The veteran had active military duty from November 1945 to 
November 1949.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a February 2000 rating decision by the 
No. Little Rock, Arkansas, regional office (RO) of the 
Department of Veterans' Affairs (VA) which denied entitlement 
to service connection for partial loss of voice and 
amputation of the right little toe.  During the pendency of 
this appeal the veteran relocated and the veteran's claim has 
been transferred to the RO in Jackson, Mississippi.  

As noted in the April 2001 Remand, the veteran indicated in 
his substantive appeal that he was not appealing the issue of 
service connection for the partial loss of his voice.  
Accordingly, this issue is not before the Board for appellate 
consideration.


FINDINGS OF FACT

The veteran's amputation of the right little toe is not of 
service origin.


CONCLUSION OF LAW

Amputation of the right little toe was not incurred in or 
aggravated by military service.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. § 3.303 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  This law eliminates 
the concept of a well-grounded claim, and redefines the 
obligations of VA with respect to the duty to assist.  

The new law also includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The final rule 
implementing the VCAA was published on August 29, 2001.  66 
Fed. Reg. 45,620-32 (Aug.29, 2001).  38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).

Upon careful review of the claims folder, the Board finds 
that all required notice and development action specified in 
this statute have been complied with during the pendency of 
the current appeal.  Specifically, the Board finds that the 
April 2000 statement of the case, and a July 2003 letter from 
the RO to the veteran, and a September 2003 supplemental 
statement of the case informed him of the evidence necessary 
to substantiate his claim.  The September 2003 supplemental 
statement of the case also informed him of the requirements 
of the VCAA, to include what evidence the VA would obtain.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002)

Additionally, the Board finds that all available evidence and 
records identified by the appellant as plausibly relevant to 
his pending claim have been collected for review.  In this 
regard, the veteran reported that he received pertinent 
treatment during active service in July 6, 1947.  In April 
2001, the Board remanded this case to the RO.  Requests for 
service medical records were made to the National Personnel 
Records Center (NPRC).  In response to the RO's requests, the 
NPRC indicated that most of his service medical records were 
sent in 1952.  Copies of two sick remarks were sent.  No more 
documents regarding illness, injury or hospitalization were 
located.   

Also, in September 2003, the United States Court of Appeals 
for the Federal Circuit invalidated the 30-day response 
period contained in 38 C.F.R. § 3.159(b)(1), which was cited 
in the July 2000 letter from the RO and the September 2003 
supplemental statement of the case, as inconsistent with 
statutory one-year period provided for response in 
38 U.S.C.A. § 5103(b)(1).  Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, No. 02-7007, 7008, 7009, 7 010 
(Fed. Cir. Sept. 22, 2003).  While the veteran was given the 
incorrect information regarding the length of time remaining 
to submit additional evidence, the Board notes that the 
veteran replied in August 2003 that he had no other 
information and to proceed with his claim.  Moreover, the 
veteran's procedural right to submit additional evidence 
within a year from the September 2003 issuance of the 
supplemental statement of the case has not been abrogated.  
Therefore, the Board finds that the veteran has not been 
prejudiced and it may proceed with a decision on this issue.  
Bernard v. Brown, 4 Vet. App. 384 (1993).  

Factual Background

The service medical records do not show any treatment for the 
right foot or toe.  The record contains an Organization Or 
Detachment Commander's Report, (Sick Call) which shows that 
the veteran was seen at the dispensary for undisclosed 
reasons on July 28, 1947 and August29, 1947.  On each 
occasion he was returned to duty.  The corresponding medical 
records show that he was treated for tinea.  The lower 
extremities were clinically evaluated as normal at an April 
1948 physical examination.  The November 1949 discharge 
physical examination report shows that scars were noted on 
the left wrist and forehead. The lower extremities were 
clinically evaluated as normal.  The veteran did not report a 
history of a foot injury.  

Of record is an undated private medical report, which 
indicates that 20 years ago the veteran sustained a fractured 
pelvis, an injury to the back, and a crush injury to the 
right leg.  He apparently developed corns on the right foot.  
The diagnosis was plantar callosities both feet.  The veteran 
was seen at a private facility in August 1978 for pain and 
infection in the right foot between the 4th and fifth toes.  
It was reported that he had a chronic soft corn infection 
between the 4th and 5th toes for a long period of time.  The 
veteran underwent amputation of the right 5th toe later in 
August 1978.  

In a July 1999 statement, the veteran indicated that on July 
6, 1947, he stepped on a bed of coral rock.  A piece of this 
rock broke off in the bottom of the right side of his right 
foot.  He was treated in JAMA Air Force Base in Tachikawa 
Japan where he took sick call and had as much of the rock 
taken out as possible.  His foot continued to swell and 
become infected on various occasions.  The veteran then had 
two private operations, where during the second operation his 
right little toe was amputated in 1978.  

The veteran also submitted statements by his sister and a 
fellow serviceman who reported that he has known the veteran 
since eleven years of age.  In essence, their statements 
indicate that the veteran did not have problems with his feet 
prior to service, and that he began to have problems with his 
right foot subsequent to service discharge.   

At VA examination in November 1999, the veteran reported that 
during service when stepped on coral reef his right little 
toe became infected.  The infection was treated medically and 
drained but over the years he continued to have recurrent 
swelling, pain, and drainage of the right great toe.  At that 
area where the puncture wound occurred.  In 1978 he had an 
amputation of the right little toe due to osteomyelitis.  The 
examination showed no evidence of an infection of the right 
foot.  The diagnosis was postoperative status, amputation 
little right toe.  

On file are records from a State facility.  The veteran 
reported his medical history on different occasions while 
receiving medical care for unrelated disabilities.  In July 
1987 it was reported that there was a pelvic tilt.  It had 
been crushed at one time.  In October 1994, the veteran 
reported that he sustained an injury to his right leg in a 
car wreck.  He also indicated that his right foot was 
deformed and that he had to have his small right toe 
amputated.  In May 1993, the veteran reported that he 
received a crushing injury to the right femur in 1952.  He 
also noted that the right small toe was removed secondary to 
foot deformities.  

Analysis

Entitlement to service connection may be granted for a 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§  1110, 1131.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic, or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately displayed, then a showing of 
continuity after discharge is required to support the claim. 
38 C.F.R. § 3.303(b).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

The veteran has reported that he received treatment during 
service and that those treatment records are not of record.  
In light of the absence of service medical records, the Board 
has a heightened duty to explain its findings and conclusions 
and to consider carefully the benefit-of-the-doubt rule.  See 
O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  

The veteran's statements are considered to be competent 
evidence when describing the symptoms of a disease or 
disability or an injury.  However, when the determinative 
issue involves a question of medical causation, only 
individuals possessing specialized training and knowledge are 
competent to render an opinion. Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).

The available service medical records show that the veteran 
was seen for tinea, presumably pedis, in July and August 1947 
which is consistent in part with the veteran's statements.  
However, these records show no evidence of any type of 
injury.  Additionally, the separation examination showed no 
pertinent abnormality of the right foot or skin. The earliest 
evidence documenting a right foot disability is the undated 
medical report which treatment presumably occurred in the 
1970s, based on the 20 year history following the 1952 crush 
injury.  This is many years after service.  Additionally that 
report indicates the veteran developed corns following the 
crush injury to the right leg.  The report contains no 
reference to tinea pedis.  Likewise the record shows that the 
right toe amputation in 1978, approximately 29 years after 
service discharge, was caused by a soft corn infection 
between the 4th and 5thh toes.  No reference was made to 
tinea pedis.  There is no medical evidence on file which 
relates the amputation of the right little toe to the 
veteran's period of active duty.  

Accordingly, the Board finds that service connection for this 
disorder is not warranted.  The evidence is not equipoise as 
to warrant the application of the benefit of the doubt 
doctrine.  38 C.F.R. §3.102.


ORDER

Service connection for amputation of the right little toe is 
denied.



	                        
____________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



